Exhibit 99.1 QUALSTAR REPORTS FISCAL 2 WESTLAKE VILLAGE, Calif., November 12, 2015 — Qualstar® Corporation (Nasdaq: QBAK), a manufacturer of data storage solutions and high-efficiency power supplies, today reported financial results for its first fiscal quarter ended September 30, 2015. Results for the Three Months Ended September 30, 2015 vs 2014 ● Revenue decreased 30.3% or $1.0 million to $2.3 million from $3.3 million ● Data storage revenue decreased 42.1% or $0.8 million to $1.1 million from $1.9 million ● Power supply revenue decreased 14.3% or $0.2 million to $1.2 million from $1.4 million ● Gross profit decreased 100% or $1.2 million to ($35,000) from $1.2 million, due to a $0.7 million noncash, inventory reserve ● Total operating expenses decreased 6.7% or $0.1 million to $1.4 million, which includes $0.1 million of nonrecurring professional fees, from $1.5 million ● Net loss was $1.5 million or ($0.12) per basic and diluted share versus a net loss of $0.3 million or ($0.03) per basic and diluted share, a $1.2 million increase in net loss ● Cash, cash equivalents and marketable securities for quarter ended September 30, 2015 was $4.7 million versus $6.7 million at September 30, 2014 Revenue declined in the three months ended September 30, 2015, as the comparable quarter last year benefitted from significant one-time orders. The Company expensed $0.1 million in professional fees during the three months ended September 30, 2015, related to a recent acquisition opportunity. After further due diligence, management decided it was in the best interest of the Company not to pursue the acquisition. We continue to focus on our business plan, which includes introducing new products and establishing new partnerships. We introduced the Q48 tape library in September, 2015. This value-oriented product is available to our customers with short-order lead times, enabling us to more efficiently manage inventory while improving our speed to market. The Q48 duplicates certain low-end models of the current RLS tape library series. As a result, we took a large reserve against excess inventory of approximately $0.7 million. “We were disappointed with the quarterly revenue results; ” said Steven N. Bronson, Qualstar’s Chief Executive Officer, “ however, we continue to add new partners and new products to our product portfolio for both the power supply and data storage business units . ” Mr. Bronson continued, “ While it takes time to see the financial results of these efforts, we are confident that Qualstar will be in a stronger position to compete in the market. ” About Qualstar Corporation Qualstar, founded in 1984, is a diversified electronics manufacturer specializing in data storage and power supplies. Qualstar is a leading provider of high-efficiency and high density power supplies marketed under the N2Power TM brand, and of data storage systems marketed under the Qualstar
